Case 7:19-cv-10702-CS Document 24 Filed 09/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OWEN HARTY,

Plaintiff, : Case No. 1:19-cv-10702

V.
DEFAULT JUDGMENT
WHITESTONE HOSPITALITY LLC,

Defendant.

This action having been commenced on November 20, 2019 by the filing of the
Summons and Complaint, and a copy of Summons and Complaint having been served on the
Defendant WHITESTONE HOSPITALITY LLC, by New York Secretary of State
on March 31, 2020, and proof of service having been filed on June 12 2020, and the defendant
not having answered the Complaint, and the time for answering the Complaint having
expired, it is

ORDERED, ADJUDGED AND DECREED; that plaintiff have judgment against the
defendants in the liquidated amount o * plus $1,000 in damages for plaintiff; costs

G41 ¥0
and disbursements of this action in the amount of $1,140 amounting in all ohana 06: and

it is futher,
Case 7:19-cv-10702-CS Document 24 Filed 09/23/20 Page 2 of 2

ORDERED, ADJUDGED AND DECREED, that the defendant is hereby enjoined and
required to update and ensure that the following websites Online Reservation Systems, conform
to the requirements of 28 C.F.R. Section 36.302(e), as it pertains to the 7 Days Hotel Bronx,
located on 2338 Bruckner Boulevard, The Bronx, New York 10473 and is located in the County
of The Bronx, State of New York, within forty-five (45) days of the service of this Default |
Judgment:

a. The website located at expedia.com, shall allow for booking of accessible rooms, and
shall provide information about whether, or not, the features are accessible.

b. The website located at orbitz.com, shall allow for booking of accessible rooms, and
shall provide information about whether, or not, the features are accessible.

c. The website located at booking.com shall allow for booking of accessible rooms, and
shall provide information about whether, or not, the features are accessible.

\

s > ?
Lith,

UNITED STATES DISTRICT COURT JUDGE

ent tere ocket

Te Clade chef chre he Care.
